 

 

 

 

 

USDC-SDNY
DOCUMENT
ELECTRONICALLY FILED

UNITED STATES DISTRICT COURT DOC#:

SOUTHERN DISTRICT OF NEW YORK DATE FILED: \ | /|5)/

 

 

 

C.H., individually and on behalf of A.E., a
child with a disability,

Plaintiff, No, 19-CV-3827 (RA)

v. ORDER

NEW YORK CITY DEPARTMENT OF
EDUCTION,

Defendant.

 

 

RONNIE ABRAMS, United States District Judge:

As discussed at today’s initial pretrial conference, Plaintiff will send Defendant a request
for a service accounting by November 20, 2019. Defendant will provide the service accounting
by December 4, 2019, or write the Court to seek an extension. The parties will write a joint
status letter by January 6, 2020, in which they will inform the Court whether a referral to

Magistrate Judge Aaron or mediation would be productive.

SO ORDERED. ;
Dated: November 15, 2019 [ ( |
New York, New York. fo , ;

KS =
Ronnie Abrams
United States District Judge

 
